DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7 and 9-14 are pending in this application. Claim 8 has been cancelled. 
The Applicant has amended the previous set of claims and the Examiner withdraws the previous 112(b) rejections and claim objections as a result.  
As currently drafted, amended claims 2 and 4 contain typographical errors, therefore new claim objections are made as indicated in the Claim Objection section below. 
The Applicant has added a new drawing Fig. 18 to show the elongated article and the fishing rod mounted to the apparatus. The Examiner withdraws the previous drawing objection as a result. 
The Applicant has amended specification para 0014, 0019, 0051, and 0053 to correct previous informalities. The Examiner withdraws the previous specification objections as a result. 
Upon further search and examination, a new ground of rejection is made as indicated in the 103 Rejection section below. 
Claim Objections
Claim 2 is objected to because the limitation, “the first wall mounting bracket and the second wall mounting bracket are are configured to releasably engage” on lines 4-5 contains a typographical error. It appears the word “are” is accidently duplicated. Appropriate correction is required. 
Claim 4 is objected to because it contains two typographical errors. 
As currently drafted, the limitation on line 4, “wherein the proximal end of the inner tube is slidable 
As currently drafted, the limitation on line 6, “the inner tube configured to slide within the outer tube” contains a typographical error. It appears the word “is” should be inserted before the word “configured”. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Olivera (US Patent No 3,495,750) in view of Johnson (US Patent No 8,393,111) and Carnes (US Patent No 8,333,358). 
Regarding claim 1, Olivera discloses an apparatus (rack 10) for holding and transporting an elongated article, the apparatus comprising: a telescoping member (pair of hollow rods 18 and center rod 20) having a proximal end (outer end 26 on the right-hand side of Fig 2) and a distal end (outer end 26 on left-hand side of Fig 2); a first cap (end cap 42; Fig 5) coupled to the proximal end (end cap 42 coupled to outer end 26 on the right-hand side; Fig 2) and a second cap (end cap 42; Fig 5) coupled to the distal end (end cap 42 coupled to outer end 26 of left-hand side; Fig 2) of the telescoping member (pair of hollow rods 18). 	
Olivera discloses a strap (attaching means 24; col 3, ln 20-25) coupled to the first cap (end cap 42 coupled to outer end 26 on right-hand side) and a second strap (attaching means 24; col 3, ln 20-25) coupled to the second cap (end cap 42 on outer end 26 on the left-hand side). Olivera does not specifically disclose the fastening straps are hook and loop fastener straps. However, Johnson discloses a fishing rod holder with hook and loop fastener straps (rod retaining straps 53 may be Velcro hook and loop fasteners; col 9, ln 20-25). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Olivera by using hook and loop fastener straps as a known method of secure and releasable attachments as suggested and taught by Johnson. One of ordinary skill in the art would be motivated use fastener straps with hook and loop technology since they are both durable and inexpensive.  	Olivera discloses an apparatus (rack 10) for holding and transporting elongated articles with mounting members (hold down strap 54) wherein a first mounting member is releasably coupled to a telescoping member (hold down strap 54 releasably engages with rods 18) capable of receiving and hold an elongated article (article 16). Olivera does not specifically disclose the remaining details of the claim. However, Carnes discloses an apparatus for holding an elongated article (fishing rod holder with mounting strap). Carnes discloses a first mounting member (strap 22) releasably coupled to an elongate member (railing 70) and a second mounting member 
Regarding claim 2, Olivera in view of Johnson and Carnes discloses the apparatus of claim 1 as previously discussed. Olivera further discloses wherein the apparatus further comprises a first wall mounting bracket (hook 30 on right hand side) and a second wall mounting bracket (hook 30 on left hand side), both configured for mounting to a support structure (hook 30 designed to engage over the rain gutter 32 of a vehicle 12; col 3, ln 20-30), the first wall mounting bracket (hook 30 on the right hand side) and the second wall mounting bracket (hook 30 on the left hand side) are capable of releasably engaging with the first cap and the second cap respectively (hook 30 releasably attaches with end cap 42 via attachment means 24). 
Regarding claim 3, Olivera in view of Johnson and Carnes discloses the apparatus of claim 1 as previously discussed. Carnes further discloses wherein the elongated article is a fish rod (fishing rod held within the cradle; Fig 13).
Regarding claim 4, Olivera in view of Johnson and Carnes discloses the apparatus of claim 1 as previously discussed. Olivera further discloses wherein the telescoping member (pair of hollow side rods 18 and center rod 20) comprises an inner tube (center rod 20) and an outer tube (side rod 18 on the right hand side), a diameter of the inner tube is less than a diameter of 


    PNG
    media_image1.png
    346
    677
    media_image1.png
    Greyscale

Annotated Fig 2 (Olivera). Depicting proximal and distal ends of the inner tube

    PNG
    media_image2.png
    342
    775
    media_image2.png
    Greyscale

Annotated Fig 2 (Olivera). Depicting proximal and distal ends of the outer tube

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olivera (US Patent No 3,495,750) in view of Johnson (US Patent No 8,393,111) and Carnes (US Patent No 8,333,358) as applied to claim 1 above, and further in view of Nooner (US Pub No 2014/0295983).
Regarding claim 5, Olivera in view of Johnson and Carnes discloses the apparatus of claim 4 as previously discussed. The combination does not explicitly disclose all the details of the guide sleeve and plug. However, Nooner discloses an elongated bar with a telescopic member (Fig 1-2). Nooner further discloses the telescoping member (sleeve 102 with telescoping members 104) comprises a guide sleeve (collar 106) coupled to the distal end of the outer tube (sleeve 102) and a plug (inner stop 122) coupled to the proximal end of the inner tube (member 104), wherein the guide sleeve and the plug allow the inner tube to snugly slide within the outer tube (para 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the guide sleeve and plug as suggested and taught by Nooner. The claim would have been obvious because the technique for improving the telescoping member with a guide sleeve and plug (known device) was part of the ordinary capabilities of one skilled in the art (as suggested and taught by Nooner). This would be done to “limit the extent to which the telescoping members may extend from the sleeve and thereby retain at least a portion of the telescoping member within the sleeve” (as described in para 0031-0032). 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Olivera (US Patent No 3,495,750) in view of Johnson (US Patent No 8,393,111) and Carnes (US Patent No 8,333,358) as applied to claim 1 above, and further in view of Johnasen (US Pub No 2013/0229025). 
Regarding claim 6, Olivera in view of Johnson and Carnes discloses the apparatus of claim 1 as previously discussed. The combination does not explicitly disclose all of 

    PNG
    media_image3.png
    748
    611
    media_image3.png
    Greyscale

Annotated Figure 3 (Johnasen). First and second portions of the cap body
Regarding claim 7, the combination discloses the apparatus of claim 6 as previously discussed. Johnasen further discloses wherein the second portion of the first cap body (mount 13 on the right-hand side) is configured as a first L-shaped bracket (mount 13 comprises an L-bracket that rests on the side rail 14 of the pickup truck 15; para 0034, best seen in Fig 1 and 4), the first L-shaped bracket comprises a first leg extending from the sleeve of the first cap body (first leg rests on the top of side rail 14) and a second leg perpendicularly extends from the first leg of the first L-shaped bracket (second leg extends from the first leg, down the side of side rail 14, best seen in Fig 1 and 4), the second leg of the L-shaped bracket is configured as a first latch (fastening means; para 0034), wherein the second portion of the second cap body (mount 13 on the left-hand side) is configured as a second L-shaped bracket (mount 13 comprises an L-bracket that rests on the side rail 14 of the pickup truck 15; para 0034, best seen in Fig 1 and 4), the second L-shaped bracket comprises a first leg extending from the sleeve of the second cap body (second leg extends from the first leg, down the side of side rail 14, best seen in Fig 1 and 4) and a second leg perpendicularly extends from the first leg of the second L-shaped bracket (second . 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Olivera (US Patent No 3,495,750) in view of Johnson (US Patent No 8,393,111) and Carnes (US Patent No 8,333,358) as applied to claim 1 above, and further in view of Hawie (US Patent No 6,561,471). 
Regarding claim 10, Olivera in view of Johnson and Carnes discloses the apparatus of claim 1 as previously discussed. Carnes discloses wherein the first mounting member (strap 22) comprises a first end, a second end, and a first curvature dimensioned to fit over the telescoping member (Fig 12-13). Carnes does not specifically disclose all the details of the rigid bracket, tie-down lock, and tie-down part. However, Hawie discloses a rod holder and bracket with a rigid bracket part (mounting plate 15), the rigid bracket part having a first end and a second end (annotated Fig 4 below), to the first end of the rigid bracket is coupled a tie-down lock (latch 21) and a tie down part (portion 13A), the tie down part extends from the second end of the rigid bracket part (portion 13A of bracket 13 extends from the second end of mounting plate 15; as seen in annotated Fig 4 below), a free end of the tie-down part is configured to pass through the tie-down lock (as described in col 3, ln 33-50 and best seen in Fig 9). Hawie further discloses the rigid bracket part (mounting plate 15) further comprises a first curvature extending between the first end and the second end (annotated Fig 4 below), the first curvature dimensioned to fit over the telescoping member (mounting bracket 15 may be supported by any suitable surface; col 2, ln 65-66). Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the details of the tie down lock and tie down part as suggested and taught by Hawie. This would be done because “known rod holders or supports, while capable of supporting a fishing rod, are relatively complex in structure and sometimes difficult to manufacture which rendered them 

    PNG
    media_image4.png
    605
    902
    media_image4.png
    Greyscale

Annotated Fig 4. Hawie depicting details of the rigid bracket and tie down
Regarding claim 11, the combination discloses the apparatus of claim 10 as previously discussed. Hawie discloses wherein the rigid bracket part (mounting bracket 15) further comprises a second curvature (annotated Fig 4) integrated at the second end of the rigid bracket part (annotated Fig 4), the second curvature faces away from the first end of the rigid bracket part (Fig 1 and annotate Fig 4), the second curvature dimensioned to fit around the elongated article (Fig 1) such that the elongated article and the telescoping member extend perpendicular to each other (best seen in Fig 1). 

Allowable Subject Matter
Claims 9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Prosen (US Patent No 4,681,247 A), Puglisi (US Pub No 2010/0187270 A1), and De La Torre (US Patent No 8,746,469).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644